Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered March 30, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fourth degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the fourth degree and, as part of the plea agreement, waived his right to appeal the judgment of conviction. He now asserts that the waiver was not knowing and voluntary. In view of defendant’s failure to move to withdraw his plea or vacate the judgment of conviction, we find that he has failed to preserve this issue for review. In any event, our review of the record discloses that the plea was knowing and voluntary. Lastly, in view of defendant’s prior criminal record and the fact that the sentence imposed of 5 to 15 years in prison was in accordance with the plea agreement and within statutory parameters, we reject defendant’s claim that the sentence was harsh and excessive.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.